                                                                               Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION


BRIONNA PENDERGRASS,

                  Plaintiff,

v.                                              CASE NO. 4:18cv570-RH-CAS

U.S. BUREAU OF PRISONS,
U.S. ATTORNEY GENERAL,

                  Defendants.

_____________________________/


                                ORDER OF DISMISSAL


         This case is before the court on the magistrate judge’s report and

recommendation, ECF No. 4. No objections have been filed. It has been nearly

three months since the magistrate judge ordered the plaintiff to pay the filing fee or

move for leave to proceed in forma pauperis. The plaintiff has not done so and

indeed has filed nothing further. She apparently has abandoned the case.

         Upon consideration,

         IT IS ORDERED:




Case No. 4:18cv570-RH-CAS
                                                                                Page 2 of 2




         The report and recommendation is accepted and adopted as the court’s

opinion. The clerk must enter judgment stating, “This case is dismissed without

prejudice.” The clerk must close the file.

         SO ORDERED on March 7, 2019.

                                       s/Robert L. Hinkle
                                       United States District Judge




Case No. 4:18cv570-RH-CAS
